      Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

MICHELLE HUBER                       *      CIVIL ACTION NO. 2:20-cv-3059
                                     *
VERSUS                               *      JUDGE:
                                     *
BLUE CROSS AND BLUE SHIELD           *      MAGISTRATE:
OF FLORIDA, INC.                     *
                                     *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * ** * * *
                                         COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes plaintiff, Michelle Huber

(hereinafter referred to as “Plaintiff”), for her original Complaint against defendant, Blue Cross

and Blue Shield of Florida, Inc. (hereinafter referred to as “Defendant”), who, respectfully

represents as follows:

                                            PARTIES

                                                1.

       At all times pertinent hereto, Plaintiff was a resident of the Parish of Tangipahoa, State of

Louisiana, and a citizen of the United States of America.

                                                2.

       At all times pertinent hereto, Defendant has been and is now a Florida corporation,

organized and existing under the laws of the State of Florida, and has continuously had and does

have at least five hundred (500) employees.

                                JURISDICTION AND VENUE

                                                3.

       The Court has jurisdiction over this matter as Plaintiffs' claims arise under a Federal law,

the Americans with Disabilities Act (the “ADA”), 42 USC Section 12101, et seq. The Court has



                                           Page 1 of 11
      Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 2 of 11




supplemental jurisdiction over Plaintiff's claims under Louisiana laws pursuant to 28 U.S.C.

Section 1367.

                                                4.

       Venue of this Complaint has been properly laid in the Eastern District of Louisiana because

Plaintiff is a resident of Ponchatoula, Louisiana in Tangipahoa Parish.

                                                5.

       The unlawful employment practices alleged in this Complaint were committed within the

State of Louisiana.

      COMPLIANCE WITH JURISDICTIONAL REQUIREMENTS OF THE ADA
                                                6.

       Due to the ADA’s adoption of the powers, remedies and procedures set forth in §§705,

706, 707, 709, and 710 of Title VII of the Civil Rights Act of 1964, as amended, compliance with

the jurisdictional requirements of Title VII also indicates compliance with the jurisdictional

requirements of the ADA, 42 U.S.C. §12117.

                                                7.

       Plaintiff has complied with the jurisdictional requirements of Title VII and, therefore has

complied with the jurisdictional requirements of the ADA, to wit: that on or about December 17,

2019, Plaintiff caused a charge of discrimination in employment based upon disability and

retaliation to be filed with the Equal Employment Opportunity Commission (hereinafter referred

to as the “EEOC”), in accordance with §705 of Title VII.




                                           Page 2 of 11
        Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 3 of 11




                                                8.

        A Notification of Right to Sue Letter dated August 13, 2020 and was received on August

14, 2020, from the EEOC, and this Complaint has been filed with ninety (90) days of receipt of

said Notification of Right to Sue.

                                 STATEMENT OF THE CASE

                                                9.

        Plaintiff was hired by Defendant on or about April 19, 2004, as a Customer Service

Representative.

                                               10.

        For almost eight (8) years, Plaintiff worked remotely for Defendant from her home in

Louisiana.

                                               11.

        Defendant has been aware of Plaintiff’s disability, migraines, since at least 2006, when

Plaintiff requested and received accommodations approved by Defendant due to her disabilities.

                                               12.

        From 2014 through 2016, Plaintiff required up to 11 weeks of FMLA because of her

recurrent, unmanageable migraines.

                                               13.

        In February 2016, Plaintiff was diagnosed with hemiplegic migraines that cause one sided

weakness and total impairment for the duration of the migraine attack, which typically lasts three

days.




                                          Page 3 of 11
      Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 4 of 11




                                                 14.

         On or about October 27, 2017, Plaintiff’s physician recommended using CBD oil to help

manage Plaintiff’s migraines when other medications failed to work. When Plaintiff discovered

the CBD oil was helping Plaintiff’s migraines, she discussed it with her local migraine specialist

                                                 15.

         Plaintiff informed her supervisor of her migraines and her doctor’s recommendation to treat

her migraines with CBD oil, and offered to present the recommendation if needed. Plaintiff was

told it was not necessary.

                                                 16.

         Since Plaintiff’s physician replaced her former migraine medication with non-psychoactive

CBD oil, Plaintiff’s work performance improved. She received 5 out of 5 performance ratings for

the years 2017 and 2018, reduced her FMLA to 8 weeks, and received a promotion.

                                                 17.

         In June 2019, Plaintiff was promoted from Senior Technology Specialist to IT Business

Analyst.

                                                 18.

         At a June 19, 2019, Service Desk employees were told that drug tests were required, but

that no one would lose their jobs because of the results. Meeting notes from the June 19, 2019,

meeting state that, “GWNSM background check is a requirement due to the government. For right

now if you do not pass the test you will not be fired but your access for GWNSM would be taken

away.”




                                            Page 4 of 11
       Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 5 of 11




                                                 19.

       On or about July 2, 2019, Dennis Syrmis, IT Manager and Plaintiff’s supervisor, held a

team meeting where he informed Plaintiff that she had to take a drug test.

                                                 20.

       Thereafter, on the same day, Plaintiff spoke with Mr. Syrmis separately and reminded him

of her disability and the various medications she took due to her disability, including her use of

CBD oil. Mr. Syrmis told her she would not lose her job based on the results of the drug screen,

to “play along,” and informed her that the recommendation from her doctor for the CBD oil would

alleviate any concerns with the drug test results.

                                                 21.

       Plaintiff complied with her supervisor’s advice and submitted a drug test at Defendant’s

direction on July 8, 2019.

                                                 22.

       On or about July 29, 2019, Charles Brantley, Employee Relations Consultant for

Defendant, called Plaintiff and informed her that they received her drug test results and that

Plaintiff’s job was on the line.

                                                 23.

       That same day, Plaintiff emailed Mr. Brantley a copy of her doctor’s recommendation of

the CBD oil and a letter from her doctor regarding the use of CBD oil for Plaintiff’s disability.

Plaintiff called Mr. Brantley, who stated that the information Plaintiff supplied was very thorough

and ensured her that her job was safe.

                                                 24.

       Plaintiff was terminated from her employment with Defendant on or about July 30, 2019.



                                            Page 5 of 11
      Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 6 of 11




                                 FIRST CAUSE OF ACTION:
  VIOLATION OF AMERICANS WITH DISABILITIES ACT 42 U.S.C., 12101, et seq.
                                                25.
       Plaintiff restates and realleges each allegation made above as if set forth fully herein.

                                                26.

       Plaintiff’s medical condition is a “disability” as defined in 42 USC §12102(2)(A). Plaintiff

is disabled within the meaning of the ADA as Plaintiff’s hemiplegic migraines substantially limit

one or more major life activities.

                                                27.

       Plaintiff, at all times pertinent hereto, was an “employee” as defined in 42 USC §12111(4).

                                                28.

       Defendant, at all times pertinent hereto, was an “employer” as that term is defined in 42

USC §12111(5).

                                                29.

       Defendant had actual knowledge of Plaintiff’s disability at the time Plaintiff was

terminated from employment by Defendant.

                                                30.

       Plaintiff was and is able to perform the essential functions of her job with reasonable

accommodation, and these accommodations would not impose an undue hardship on Defendant.

                                                31.

       Supervisors and employees intentionally interfered, coerced, and intimidated Plaintiff in

violation of the ADA, 42 USC §12112.

                                                32.

       Defendant is responsible for and liable for the actions of its supervisors and employees.


                                           Page 6 of 11
      Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 7 of 11




                                                33.

       Defendant’s termination of Plaintiff, and all of the above acts and conduct of Defendant,

constitute violation of Plaintiff’s right to be free from discrimination in the workplace under 42

U.S.C.A. 12101m et seq. on account of her disability.

                                                34.

       Further, Defendants' termination of Plaintiff constitutes “retaliation” as that term is defined

in 42 USC § 12203(b).

                                SECOND CAUSE OF ACTION:
                          VIOLATION OF LA. R.S. §23.323, et seq.
                                                35.

       Plaintiff restates and realleges each allegation made above as if set forth fully herein.

                                                36.

       Plaintiff, at all times pertinent hereto, was an “employee” as defined in La. R.S.

23:302(a)(1).

                                                37.

       Defendant, as all times pertinent hereto, was and is an “employer” as defined in La. R.S.

23:302(a)(2).

                                                38.

       Plaintiff suffers from unmanageable hemiplegic migraines, which constitutes a disability

for the purposes of the ADA and La. R.S. §23:322(3). Plaintiff’s migraines cause one sided

weakness and total impairment for the duration of the migraine attack, typically three days.

Plaintiff’s migraines substantially limit her ability to perform manual tasks and work, which

constitute “major life activities” within the meaning of La. R.S. §23:322(7). As such, she is a

member of a protected class as a person with a disability under La. R.S. §23:322(3).

                                           Page 7 of 11
       Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 8 of 11




                                                 39.

        Defendant’s termination of Plaintiff was based, in whole or in part, on Plaintiff’s disability,

migraines, in violation of La. R.S. §23:323.

                                                 40.

        Plaintiff has given the 30-day written notice in accordance with La. R.S. §23:303(C) when

she initially filed a Charge of Discrimination with the EEOC.

                                  THIRD CAUSE OF ACTION:
         EMPLOYMENT DISCRIMINATION/FAILURE TO ACCOMMODATE
                                PURSUANT TO LA. R.S. §23:322
                                                 41.

        Plaintiff restates and realleges each allegation made above as if set forth fully herein.

                                                 42.

        Defendant refused to reasonably accommodate Plaintiff by allowing her to use CBD oil,

recommended by her physician, when she worked remotely from her home in Louisiana.

                                                 43.

        Plaintiff is an otherwise qualified person, as her disability, with reasonable

accommodation, does not prevent her from performing her duties required by Defendant. In fact,

Plaintiff’s work performance improved after her physician replaced her prescribed migraine

medication with non-psychoactive CBD oil.

                                                 44.

        Defendant acted in express violation of La. R.S. §23:323 when Defendant refused to allow

Plaintiff to use CBD oil to control her migraines and permit her to perform the duties of her

particular job.


                                            Page 8 of 11
      Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 9 of 11




                                               DAMAGES
                                                       45.

          The aforementioned discrimination of Plaintiff has been devastating to her causing

Plaintiff: mental distress, humiliation, embarrassment, past and future pain and suffering, and loss

of past, present and future income and related employment benefits.

                                                       46.

          The aforementioned actions of Defendant were intentional and done with a conscious

disregard to the rights of Plaintiff. As such, Plaintiff hereby seeks exemplary damages as allowed

by law.

                                                       47.

          Defendant is liable for reasonable attorneys' fees, costs incurred by Plaintiff in pursuing

this suit, and for any and all other compensatory and/or equitable damages which are reasonable

and allowed by law.

                                    DEMAND FOR JURY TRIAL

                                                       48.

          Plaintiff hereby requests a trial by jury.

                                                PRAYER

          WHEREFORE, Plaintiff, Michelle Huber, respectfully prays that this Court:

   A. Declare the employment practices complained of are unlawful;

   B. Order reinstatement of Plaintiff, together with an award of all salary, benefits, seniority,

          and all other employment emoluments Plaintiff would have received absent unlawful

          discrimination from the date of termination until time of trial;

   C. Or in lieu of reinstatement, that the Court award:



                                               Page 9 of 11
  Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 10 of 11




       1) Back pay from the date of termination to the time of trial;

       2) Front pay; and

       3) Future loss of earnings and/or past, present, and future compensatory damages,

           general damages, and all other relief available by law;

D. Order Defendants to make whole Plaintiff by providing compensation for pecuniary losses,

   including but not limited to, costs to be incurred for health and life insurance premiums

   and costs of seeking new employment, in an amount to be determined by trial.

E. Order Defendant to make whole Plaintiff by providing compensation for nonpecuniary

   losses, including emotional pain, suffering, inconvenience, and mental anguish in amounts

   to be proven at trial;

F. Order Defendant to pay Plaintiffs’ costs and expenses and reasonable attorneys’ fees as

   provided by law.

G. Award pre-judgment interest as provided by law;

H. Grant a trial by jury; and

I. Grant such further relief the Court deems necessary and proper;

                                         Respectfully Submitted,

                                         CHEHARDY, SHERMAN, WILLIAMS,
                                         MURRAY, RECILE, STAKELUM & HAYES,
                                         L.L.P.

                                         /s/ Matthew A Sherman
                                         JENNIFER LEE (#27726 )
                                         MATTHEW A. SHERMAN (#32687)
                                         MEGHAN E. RUCKMAN (#37293)
                                         One Galleria Blvd., Suite 1100, Metairie, LA 70001
                                         P. O. Box 931, Metairie, LA 70004-0931
                                         Telephone: (504) 833-5600
                                         Fax: (504) 833-8080
                                         Attorneys for Plaintiff


                                      Page 10 of 11
    Case 2:20-cv-03059-MVL-JVM Document 1 Filed 11/10/20 Page 11 of 11




PLEASE SERVE:
BLUE CROSS AND BLUE SHIELD
OF FLORIDA, INC.
Through Its Registered Agent:
CHIEF FINANCIAL OFFICER
200 E. GAINES STREET
TALLAHASSEE, FL 32399-0000




                                Page 11 of 11
